Case 4:20-cv-03893 Document 1 Filed on 11/16/20 in TXSD Page 1 of 10

 

UNITED STATES DISTRICT COURT FOR Soutiagy ates Courts
“3 ct of Texas
THE SOUTHERN DISTRICT OF TEXAS FILED
NOV 16 2020
David JU. Bradicy, Stark of Court
CHRISTINA R. HARDIN,
Civil Action No Py m
Plaintiff, 2 0 CV 3 fs 9 3
Vv. COMPLAINT
UNITED AIRLINES, INC.,
JURY TRIAL DEMANDED
Defendants.

 

 

Plaintiff, Christina R. Hardin (or Plaintiff), by and through her attorney, Thomas F.
Coleman, complaining of the Defendant, United Airlines, Inc.’s Sexual (Gender) discrimination
and wrongful termination on the basis of her sex, pursuant to Title VII of the Civil Rights Act of
1964, 42 U.S.C. §§ 20006 et seq. (“Title VII’), and interference and retaliation with regard to
medical leave pursuant to the Family and Medical Leave Act, 29U.S.C.§§ 2601 et seq.
(“FMLA”). Plaintiff seeks appropriate monetary and other relief to redress the wrongdoing

complained of herein:

INTRODUCTION

1. The issue is sex discrimination, particularly discrimination by denying medical
benefits for repair of damage to female breasts which was injured on the job. Defendant
discriminated against Plaintiff on the basis of her gender — specifically, because Defendant knew
Plaintiff had corroborating evidence proving on-the-job injury to her breasts, yet refused her
medical benefits and, subsequently, interfered with her FMLA, and finally terminated her for
appealing United Airlines, Inc.’s denial of Worker’s Compensation Benefits to which she was

entitled by reason of the injury to her breasts.

22
 

Case 4:20-cv-03893 Document 1 Filed on 11/16/20 in TXSD Page 2 of 10

2. United had no intention of granting Worker’s Compensation Benefits to Ms. Hardin
regardless of the proof or extent of injury, proving discrimination occurred due to bias against the

female breast in United’s culture of related and continued sexual discrimination.

3. | Many women are discriminated against in their employment at United as shown in
the case of EEOC v. United Airlines — Civil Action (No. 5 = 18-cv-817). Here the Court
enjoined the Company (United Airlines) from engaging in further gender — discriminatory
practices. By placing concern for “the bottom line” ahead of concerns for their employees,
United took discriminatory actions that had a disparate impact on their female employees,

including Plaintiff.

4. Plaintiff, Christina R. Hardin, a member of a protected class (female), served at
United Airlines for over 4 years as a flight attendant. She routinely put her job before herself,
even continuing to work after being injured on duty due to loss of income and debt incurred to
pay for needed surgery. This was the only time Ms. Hardin had ever filed an On-the-Job Injury
(“OJT”) claim. Men are not subjected to the same or similar adverse treatment of injury to their
their breasts because they are not identified as a sexually provocative vanity due to cultural bias.
Treatment for the injury to her female breast implants, torn soft tissue, deformity and the torn

pectoral muscle was not regarded as a medical necessity. Her OJI claim was denied.

5. | Gender discrimination occurred when the Defendant intentionally disregarded their
Policy and Procedures and Worker’s Compensation Laws to determine compensability and
liability. OJI benefits for this uniquely female autonomy was denied before proper investigations
of medical necessity and failure to contacting witnesses left Ms. Hardin without the medical care
determined to be immediately necessary by the Emergency Room medical professionals and her
United in-network, treating doctor. Rather, with no basis whatsoever, United concluded that

injury to the female breast was not to be considered as an on-the-job injury for which medically
22
Case 4:20-cv-03893 Document 1 Filed on 11/16/20 in TXSD Page 3 of 10

necessary treatment was obliged to be provided.

6. United has caused harm to Ms. Hardin physically, emotionally and financially. Plaintiff
seeks appropriate monetary and other relief to redressthe wrongdoing complained of herein.

7. Under 29 U.S.C. §§ 2601 et seg. (“FMLA”), Plaintiff is a member of a second
protected class (disability) so that interference and retaliation with regard to medical leave
pursuant to the Family and Medical Leave Act, constitutes employment discrimination and
wrongful termination based upon her disability when she was denied leave following her breast
surgery. Plaintiff seeks appropriate monetary and other relief to redress the discrimination
complained of herein

PARTIES
8. Plaintiff, Christina R. Hardin is a 55 year-old woman. Ms. Hardin was employed
by Defendant as a flight attendant from June 1, 2015 until she was wrongfully terminated August
26, 2019. Ms. Hardin resides in Houston, Texas. Denial of her Workers’ Compensation benefits and

interference with her FMLA rights occurred while Hardin was in both Montgomery County and Harris
County, Texas. The violations and her damages, as set out in more detail below, were incurred in these two

counties.

9. Defendant United Airlines, Inc. is a domestic corporation registered under the laws
of the State of Delaware and headquartered at 233 South Wacker Drive, Chicago, Illinois 60606.
United does business across the United States and internationally, including in the State of Texas. United is
one of the largest commercial airlines in the world, with well over 80,000 employees, more than 11,000 of
whom work in flight operations, including flight attendants. At all times hereinafter mentioned, United

was an “employer” under the FMLA, 29 U.S.C. § 2611(4)(A)().

The amount in controversy is in excess of $75,000.00, not counting interest and cots of court

because Hardin has incurred substantial medical expenses, lost wages and income, mental anguish

22
Case 4:20-cv-03893 Document 1 Filed on 11/16/20 in TXSD Page 4 of 10

as a result of Defendant’s discriminatory actions.

SUBSTANTIVE ALLEGATIONS
I UNITED DISCRIMINATED ON THE BASIS OF HARDIN’S SEX,
Background

10. United is responsible for all conditions and terms of employment, including but not
limited to hiring, paying, firing, controlling work hours, directing various job actions, and is
responsible for approving or denying Workers’ Compensation benefits, scheduling any approved
absences, whether for vacation, medical leave, or leave covered by FMLA.

11. United maintains the following mission statement in its “Code of Ethics and
Business Conduct”:

United provides equal opportunity to all employees and applicants, and we work to
achieve a workplace free of discrimination and harassment on the basis of age,
citizenship, color, disability, gender, gender identity, genetic information, national
origin, pregnancy, race, religion, sexual orientation, veteran status or any other
category protected by law. We provide equal employment in, for example, hiring,
promotion, transfers, compensation, benefits, leaves of absences and decisions
about discipline or termination of employment. We expect our employees to treat
co-workers, customers, vendors and anyone else with whom employees interact as
part of their jobs or at company-sponsored events with dignity and respect.

12. Ms. Hardin had informed the flight Captain of her injury at the conclusion
of the flight, yet he did not file a report until after the claim was denied and the Chief Pilot forced
him to do so. The pilot said, in his report, that Ms. Hardin reported the injury to her “boob” and he
told her to go to the clinic. His report, also, inaccurately stated that there was not severe
turbulence during the flight, yet Ms. Hardin’s immediate flight home for treatment was delayed
overnight due to severely turbulent weather. She had to spend the night in the flight attendant

lounge at the airport. Upon Appeal, United used the pilot’s inaccurate statement of “light

22
 

Case 4:20-cv-03893 Document 1 Filed on 11/16/20 in TXSD Page 5 of 10

turbulence” to prove they were not liable for Ms. Hardin’s injury. There were no other witnesses
interviewed (such as the flight attendant who also worked on the flight and told United that the
turbulence was severe).

13. United knowingly failed to investigate the injury to Ms. Hardin’s breasts proving
the intent to sexually discriminate against her because of their bias regarding the female breast. The Denial
of Benefits letter claimed, without medical proof, that the damage to Ms. Hardin’s breast was a “bruise”
and therefore, did not require surgery which (1) admits there was an injury, and (2) was contrary to all the
medical evidence available to United including the medical opinion of the E/R doctor and staff, and their
own “in-network” doctor. United’s policy for denial of Worker’s Compensation requires written,
substantiated medical evidence of their claim, yet a second opinion for verification of injury was not
requested by United before their denial.

14. | Upon arrival to Ms. Hardin’s hometown in Houston, Texas, she immediately went
to the ER. The injury and deformity was confirmed by the doctors and she was referred to a reconstructive
plastic surgeon.

15. | Ms. Hardin specifically chose a United “in-network” plastic surgeon for treatment.
He also confirmed the injury and deemed it was “medically necessary” to perform immediate surgery to
minimize the scar tissue building up due to traumatic injury to the breasts. The surgery had to be postponed
due to a delayed response and denial of benefits from United. Ms. Hardin did not have the financial means
necessary to proceed with the surgery and had to borrow money to do so.

16. United knowingly and illegally disregarded Worker’s Compensation Laws and
Appellate law decisions that confirm payment of benefits for breast implants due to injury because
implants are a “prosthetic” devise that repairs a deformity. United has claimed in their denial letters that
breast implants are not “prosthetic” devises and will not be covered regardless of injury.

IL. ICT Vv. E

17. This Court has original federal question jurisdiction under 28 U.S.C. § 1331

22
Case 4:20-cv-03893 Document 1 Filed on 11/16/20 in TXSD Page 6 of 10

because this case is brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 20006e et
seq., as well as under the Family and Medical Leave Act, 29 U.S.C. §§ 2601 et seq.

18. Venue is properly laid in the Southern District of Texas, pursuant to 28
U.S.C. § 1391(b), because Hardin’s claims for medical treatment arose in this district, and her damages
occurred in this judicial district.

19. On July 26, 2018, Ms. Hardin was injured during a flight while she in the
process of serving meals in First Class and performing her duties as Lead Flight Attendant. The
flight on which she was working hit severe turbulence. The pilot told the flight attendants to take
their seats. The seat harness went from over her shoulders to the seat, forming an “X” with a large
buckle in the center of her chest. The turbulence repeatedly thrust the buckle right and left into her
breasts causing her to suffer painful tearing and bruising to the tissue in her breasts, chest and
neck. Ms. Hardin reported the injury to the Captain upon landing at Dulles Airport who instructed
her to seek medical attention at the clinic. There is no clinic at Dulles, so Hardin had to catch the
next flight to Houston for treatment.

20. Ms. Hardin appealed her Dulles Supervisor Ms. Hovanisian’s decision to
deny Worker’s Compensation benefits for more than a year in the Texas worker’s compensation
system. As the case was escalating in 2019, Ms. Hardin’s FMLA was revoked and, after her
doctor’s approval, was reinstated on August 1, the same day that a Letter of Investigation was
issued. Two weeks later, Ms. Hardin was terminated on a suspicious charge. Ms. Hovanisian
changed her reason for termination three times during the Termination Appeals process.

21. Following submission of her FMLA paperwork and her doctors’ notes
indicating that her disability caused not only great pain, but also exhaustion due to the resulting

inability to sleep, United approved Hardin for use of FMLA leave.

22
Case 4:20-cv-03893 Document 1 Filed on 11/16/20 in TXSD Page 7 of 10

iil.
EEOC AUTHORIZATION TO FILE

1. Plaintiff filed a charge of gender discrimination against Defendant with the Equal

Employment Opportunity Commission (“EEOC”), requesting a Notice of Right to Sue in the event the
matter could not be resolved by the EEOC.

1. The EEOC issued Plaintiff a Notice of Right to Sue, dated 8/17/2020.
2. Plaintiff brings this Complaint within 90 days of the receipt of the Notice of Right

to Sue.

COUNT I
VIOLATION OF TITLE VII — SEX DISCRIMINATION
3. Plaintiff repeats and incorporates by reference the allegations stated above as if they
were set forth in full herein.
4, In violation of Title VII, 42 U.S.C. §§ 2000e et seqg., Defendant discriminated
against Ms. Hardin on the basis of her sex, in that Defendant engaged in a course of conduct, as
stated above, which sought to terminate, and did terminate, Ms. Hardin through discriminatory

conduct because of her sex.

5. Ms. Hardin is a member of a protected class (sex). She performed her job at an
acceptable level, as evidenced by her clean employment record prior to Defendant’s discriminatory
conduct. Defendant discriminated against her on the basis of her sex when Defendant ultimately

terminated her as a result of this discrimination.

6. As a proximate result of Defendant’s actions, Ms. Hardin has suffered and
continues to suffer substantial losses, including the loss of past and future earnings, the loss of
employment benefits, severe emotional and psychological distress, physical pain resulting from

said distress, continued physical complication as a result of delayed surgery, severe and lasting
22
 

Case 4:20-cv-03893 Document 1 Filed on 11/16/20 in TXSD Page 8 of 10

embarrassment, humiliation, anguish, and other incidental and consequential damages and
expenses.

7. The conduct of Defendant was done in conscious disregard of Ms. Hardin’s rights.
Therefore, Ms. Hardin is entitled to equitable and injunctive relief and an award of compensatory
damages in an amount to be determined at trial.

COUNT IV

VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT -
EMLA INTERFERENCE

8. Plaintiff repeats and incorporates by reference the allegations stated above as if they
were set forth in full herein.

9. By illegally and knowingly interfering with Ms. Hardin’s FMLA and after her
doctor’s approval, reinstating it at the same time of her Investigation for Termination Letter,
Defendant interfered with Plaintiff's rights under the FMLA.

10. By engaging in such interference, Defendant violated the FMLA, 29 U.S.C. §§
2601 et seq.

11. Asa proximate result of Defendant’s actions, Ms. Hardin has suffered and
continues to suffer substantial losses, including the loss of past and future earnings, the loss of
employment benefits, severe emotional and psychological distress, physical pain resulting from
said distress, severe and lasting embarrassment, humiliation, anguish, and other incidental and
consequential damages and expenses.

12. | Theconduct of Defendant was done in conscious disregard of Ms. Hardin’s rights.
Therefore, Ms. Hardin is entitled to equitable and injunctive relief and an award of compensatory

damages in an amount to be determined at trial.

22
Case 4:20-cv-03893 Document 1 Filed on 11/16/20 in TXSD Page 9 of 10

 

COUNT V
VIOLATION OF THE FAMILY AND MEDICAL LEAVE ACT —
RETALIATION

13. _ Plaintiffrepeats and incorporates by reference the allegations stated above as if they
were set forth in full herein.

14. _— Plaintiff's termination from employment by Defendant less than one month after
the conclusion of her FMLA was willfully undertaken in retaliation for Plaintiff exercising her
rights under the FMLA.

15. By engaging in such retaliation, Defendant violated the FMLA, 29 U.S.C. §§2601

et seq.
16. As a proximate result of Defendant’s actions, Ms. Hardin has suffered and

continues to suffer substantial losses, including the loss of past and future earnings, the loss of
employment benefits, severe emotional and psychological distress, physical pain resulting from
said distress, severe and lasting embarrassment, humiliation, anguish, and other incidental and
consequential damages and expenses.

17. The conduct of Defendant was done in conscious disregard of Ms. Hardin’s rights.
Therefore, Ms. Hardin is entitled to equitable and injunctive relief and an award of compensatory

damages in an amount to be determined at trial.

PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this court grant the following relief:
compensatory damages in the form of lost wages and employment benefits, mental anguish,
punitive damages, equitable relief in the form of reinstatement of Plaintiff's former position with
United, pre- judgment and post-judgment interest, reasonable attorneys’ fees and costs, and such

other relief as this Court shall deem just and proper.

22
Case 4:20-cv-03893 Document 1 Filed on 11/16/20 in TXSD Page 10 of 10

JURY DEMAND

Plaintiff hereby demands a trial by jury on all issues of fact and damages stated herein.

CERTIFICATION

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further in t

otherwise complies with the requirements of Rule 11.

Dated: Houston, Texas
November 16, 2020

Respectfully submitted,
Thomas F. Coleman, Attorney at Law

By: Woman C Cob a

SBOT 04572000

2 Sawmill Grove Ct.

The Woodlands, Texas 77380
Telephone: (918) 760-9438
Facsimile: (713) 523-2804

Counsel for Plaintiff

22
